DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

Response to Amendment
Applicant's amendments to the claims, filed 28 January 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 3, and 9; and has introduced claim 13.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see pages 12-13 of the Applicant’s Remarks, filed 28 January 2021, with respect to the rejection of claims 1, 3, and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 3, and 9 has been withdrawn. 
However, upon further consideration of the claims and disclosure, it is not clear to the Examiner what is meant by “a surface area of the determination region is maximized,” how selecting “optimal imaging conditions” would maximize a surface area or what sort of imaging conditions would allow for maximizing a surface area, and whether the Applicant has adequately disclosed how to maximize a surface area by selecting optimal imaging conditions so that a person of ordinary skill would understand how the Applicant intends to accomplish this aim.  In light of these issues, the Examiner has raised rejections under 35 U.S.C. 112(a) and 112(b).  The maximization of a surface area of a determination region by selection of optimal imaging conditions may indeed be an inventive feature of the instant application.  However, it is necessary for the disclosure of a claimed invention to be sufficiently clear that a person of ordinary skill would understand how to make and use the invention and such that the public would be reasonably apprised of the scope of the claims.  Any clarification the Applicant can offer that may obviate these rejections would be welcome.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “surface area of the determination is maximized” on the penultimate line of page 2 of the Applicant’s response. The word “region” should be inserted following “determination.”  Appropriate correction is required.
Claim 1 also recites “repeating processing of the component orientation determination data obtaining” on the last line of page 2 to the first line of page 3 of the Applicant’s response. The limitation appears to be missing the word “by” between “data” and “obtaining,” as is found in the corresponding limitation of claim 9. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claims 1 and 9 recite “select(ing) optimal imaging conditions for which a surface area of the determination (region) is maximized from all of the imaging conditions obtained.”  While there is literal basis for this limitation in the original disclosure, there is inadequate disclosure supporting the meaning of the limitation or describing how it would be performed sufficient that a person of ordinary skill in the art would understand how the step is to be performed.  Even “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved” (see MPEP 2161.01 I.).  In this case, the teaching to maximize surface area is disclosed, but there is no description of how to accomplish this desired result.  It is unclear how optimal imaging conditions would maximize a surface area or what kind of imaging conditions one would optimize to adjust surface area of a determination region.  By way of contrast, it is easy to understand how imaging conditions would affect a brightness difference and what it means to maximize a brightness difference.  Furthermore, the written description explicitly explains how imaging conditions affect the brightness difference and gives examples of relevant imaging conditions ([0012]).  It is not clear to the Examiner either whether or how those same imaging conditions would be used to maximize a surface area.
Claims 3 and 13 depend on claim 1 and are not supported for at least the same reasons.
Claim 13 further recites “determine an orientation of a shape center of the determination region for which the brightness difference is maximized.”  It is not clear how one would determine an orientation of a shape center, because it is not clear that “orientation of a shape center” is even a meaningful phrase. The written description equates the “shape center” with a “center of gravity” ([0038]).  A center of gravity is a point, which is 3-space symmetric.  There would be no meaningful way to determine the orientation of a single point in space and the Applicant has not described how this task would be performed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite “select(ing) optimal imaging conditions for which a surface area of the determination (region) is maximized from all of the imaging conditions obtained.”  The intended meaning of a surface area being “maximized” is unclear.  Obviously, no component or region of a component changes size due to optimal imaging conditions, so presumably the limitation refers to maximizing a surface area in 
Claims 3 and 13 depend on claim 1 and are indefinite for at least the same reasons.
Claim 13 further recites “determine an orientation of a shape center of the determination region for which the brightness difference is maximized.”  It is not clear what is considered to constitute an “orientation of a shape center.”  The written description equates the “shape center” with a “center of gravity” ([0038]).  A center of gravity is a point, which is 3-space symmetric, and would lack any clear or well-defined orientation by itself.  Examiner is unsure if the Applicant intends rather to convey that an orientation of the component is determined based on a shape center of the determination region.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862